Citation Nr: 1601683	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  09-05 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date earlier than January 30, 2007 for the award of compensation benefits under 38 U.S.C.A. § 1151 for cervical myelopathy with loss of use of the bilateral lower extremities, including based on clear and unmistakable error (CUE) in April 1985, October 1995, and November 2002 rating decisions.

2.  Entitlement to an effective date earlier than January 30, 2007 for the award of compensation benefits under 38 U.S.C.A. § 1151 for right upper extremity weakness/limited sensation, including based on CUE in April 1985, October 1995, and November 2002 rating decisions.

3.  Entitlement to an effective date earlier than January 30, 2007 for the award of compensation benefits under 38 U.S.C.A. § 1151 for left upper extremity weakness/limited sensation, including based on CUE in April 1985, October 1995, and November 2002 rating decisions.

4.  Entitlement to an effective date earlier than January 30, 2007 for the award of special monthly compensation (SMC) based on loss of use of the bilateral lower extremities, including based on CUE in April 1985, October 1995, and November 2002 rating decisions.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and the Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966 with a period of active duty for training (ACDUTRA) in December 1971.  The Veteran died in October 2011; the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In August 2009, the Veteran and the Appellant testified before the undersigned Veterans Law Judge at a videoconference hearing.  A copy of the transcript has been associated with the record.

In December 2011, the Board dismissed the Veteran's effective date claims due to the Veteran's death.  In April 2012, the RO granted the Appellant's January 2012 request to substitute for the Veteran in his effective date claim.  Thus, these claims are being continued with the Appellant as the substitute claimant.  38 U.S.C.A. 
§ 5121A (West 2014).

In a January 2014 decision, the Board denied the pending appeals.  The Appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Memorandum Decision, the Court reversed the Board's finding that there was not undebatable error in the October 1995 rating decision, and remanded the question of whether the error manifestly changed the outcome of the decision to the Board for consideration.  The Court also remanded the other matters on appeal to the Board for readjudication consistent with its decision.

In the May 2015 Memorandum Decision, the Court advised that the Board should make clear whether it is reviewing the April 1985 rating decision or the accompanying May 1985 notice letter advising the Veteran of the outcome of his request to reopen.  As the rating decision specifically adjudicated the Veteran's February 1985 claim to reopen, the April 1985 rating decision constitutes the decision being challenged on the basis of clear and unmistakable error.  The Board has thus rephrased the issue accordingly.

In response to a May 2015 Board letter, the Appellant's representative provided additional argument in a July 2015 memorandum.



FINDINGS OF FACT

1.  November 1979, April 1985, and October 1995 rating decisions denied the Veteran's petitions to reopen his claim for benefits alleging additional disability as a result of VA treatment; the Veteran did not timely appeal those decisions.

2.  A November 2002 rating decision denied the Veteran's petition to reopen his claim; the Veteran withdrew his appeal of this decision in an October 2005 statement.

3.  There was no formal or informal claim filed between the date of the October 2005 appeal withdrawal and the submission of the January 30, 2007 petition to reopen.

4.  The motion alleging CUE in the November 2002 rating decision is insufficiently pled, as there have not been any specific arguments advanced that the facts, as they were known at the time, were not before the RO or that the statutory or regulatory provisions in effect at the time were incorrectly applied, or that the results would have been manifestly different, but for the alleged error in the final November 2002 rating decision.

5.  The statutory and regulatory provisions extant at the time of the April 1985 rating decision were incorrectly applied.  However, the issue of whether, during the period under consideration in the April 1985 rating decision, the Veteran had an additional disability as a result of VA treatment involves a weighing of the evidence as to which reasonable minds could differ, and therefore that decision is not the product of CUE.

6.  The statutory and regulatory provisions extant at the time of the October 1995 rating decision were incorrectly applied.  However, the issue of whether, during the period under consideration in the October 1995 rating decision, the Veteran had an additional disability as a result of VA treatment involves a weighing of the evidence as to which reasonable minds could differ, and therefore that decision is not the product of CUE.


CONCLUSIONS OF LAW

1.  The motion alleging CUE in the November 2002 rating decision is dismissed with prejudice, by operation of law.  38 U.S.C.A. §§ 5109A, 5121A (West 2014); 38 C.F.R. § 3.105(a) (2015).

2.  There was no CUE in the April 1985 and October 1995 final rating decisions, and those decisions remain final based upon the evidence then of record.  
38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).

3.  The criteria for effective dates prior to January 30, 2007 for the awards of compensation benefits under 38 U.S.C.A. § 1151 for cervical myelopathy with loss of use of the bilateral lower extremities, right and left upper extremity weakness/limited sensation, and SMC based on loss of use of the bilateral lower extremities, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. 
§§ 3.102, 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, in the May 2015 Memorandum Decision, the Court reversed the Board's determination that there was not undebatable error in the October 1995 rating decision, and remanded the question of whether the error manifestly changed the outcome of the decision to the Board for consideration.  The Court also remanded the other matters on appeal to the Board.  To this end, the Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Pursuant to the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In February 2007, the AOJ sent a letter to the Veteran providing the notice required for his petition to reopen his claim for benefits under § 1151.  Benefits were subsequently granted, and the Veteran appealed the effective date assigned.  In cases such as this, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Appellant bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as the Veteran prior to his death, the Appellant and the representative have not alleged such prejudice.  Regardless, the Veteran received notification as to the evidentiary requirements necessary to establish an earlier effective date via an August 2008 letter.  The claim was subsequently readjudicated in a January 2009 statement of the case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or supplemental SOC, is sufficient to cure a timing defect).

With respect to the allegations involving CUE, the Court has held that the provisions of the VCAA do not apply to motions of CUE in prior final decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

Regarding VA's duty to assist, determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  Such has not been alleged in this case.  Thus, VA's duty to assist is also met.

The Veteran and the Appellant were provided an opportunity to set forth their contentions during the August 2009 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the August 2009 hearing the undersigned set forth the issues to be discussed at the hearing, focused on the requirements to substantiate an earlier effective date claim and a motion of CUE.  Neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Accordingly, the Board will address the merits of the claims.






II.  Legal Criteria and Analysis

      A.  Effective Dates

A June 2007 rating decision awarded the Veteran compensation benefits under 38 U.S.C.A. § 1151 for cervical myelopathy with loss of use of the bilateral lower extremities, right and left upper extremity weakness/limited sensation, and SMC  based on loss of use of the bilateral lower extremities, effective January 30, 2007. The Appellant alleges that she is entitled to an effective date prior to January 30, 2007 for award of these benefits to the Veteran.

Applicable law and VA regulations provide that the effective date for an award of benefits under 38 U.S.C.A. § 1151 will be the date the injury or aggravation was suffered if the claim was received within one year after that date; otherwise the effective date will be the date of the claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. 
§ 3.400(i).

In this matter, the hospital treatment that caused the Veteran's disabilities occurred in 1973.  His most recent petition to reopen his claim was received by VA on January 30, 2007, which is more than one year after the date of the incurrence of the disabilities.  Therefore, the effective date assigned by the RO is based on the date of the claim.

The record does not contain any informal or formal claims prior to January 30, 2007 that remain unadjudicated and might warrant an earlier effective date for the award of benefits under § 1151.  38 C.F.R. § 3.151.  The Veteran initially filed a claim for benefits under § 351 (the precursor to 38 U.S.C.A. § 1151) in April 1977.  This claim was ultimately denied by a May 1979 Board decision.  The Veteran was properly notified of that decision and it became final.  38 U.S.C. § 4003 (1976).

The Veteran filed to reopen his claim in October 1979.  He was properly notified of the RO's November 1979 denial of this petition and he did not appeal it.  Thus, it also became final.  38 U.S.C. § 4005 (1976).

The Veteran again filed a petition to reopen his claim in February 1985.  The claim was denied in an April 1985 rating decision.  A May 1985 letter notified the Veteran of the denial.  The Veteran filed a timely notice of disagreement with this decision and the RO issued an SOC in June 1985.  The Veteran did not file a substantive appeal after the SOC was issued.  Thus, the April 1985 rating decision also became final.  38 U.S.C. § 4005 (1982).

In March 1995, the Veteran filed to reopen his claim.  An October 1995 rating decision, of which the Veteran was properly notified and did not appeal, denied the petition to reopen.  That decision also became final.  38 U.S.C.A. § 7105 (West 1991).

The most recent final denial occurred in November 2002, prior to the Veteran's December 2001 petition to reopen his claim, received January 30, 2007.  The Veteran completed an appeal of this decision when he filed a VA Form 9 in April 2004.  However, in October 2005, the Veteran submitted a statement expressing his intent to withdraw his appeal.

Pursuant to the May 2015 Memorandum Decision, the Board has considered the application of 38 C.F.R. § 20.204(b) on the Veteran's October 2005 withdrawal.  To this end, the Board recognizes that, under 38 C.F.R. § 20.204(b)(2), appeal withdrawals are to be filed with the agency of original jurisdiction (AOJ) until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board.  Thereafter, the withdrawal is to be filed with the Director of Management and Administration at the Board.  38 C.F.R. 
§ 20.204(b)(2).

The AOJ is the VA administration (here, the Veterans Benefits Administration), that made the initial determination on a claim.  38 C.F.R. § 20.3.

A review of the record reveals a September 2005 letter from the RO to the Veteran's representative, which indicates that the Veteran's case was "ready for certification" to the Board.  The letter stated that the Veteran's representative was being afforded an opportunity to execute a VA Form 646 (Statement of Accredited Representative in Appealed Case) before the case was forwarded to the Board.  The September 2005 letter further indicated that, in the event that a VA Form 646 was not executed and submitted by October 3, 2005 and no extension of time was requested, the appeal would be certified and transferred to the Board.  On September 26, 2005, the claims file was temporarily transferred to the Seattle RO, where the Veteran's representative was located, so that he could review the file and complete a VA Form 646 on behalf of the Veteran.  The Veteran's representative, however, did not file a VA Form 646 and did not request an extension of time prior to October 3, 2005.  Instead, on October 28, 2005, he submitted a written statement to the record, addressed specifically to the Ft. Harrison RO, indicating that the Veteran was withdrawing his appeal.  Enclosed with the letter was a statement from the Veteran, dated October 24, 2005, also expressing his intent to withdraw his appeal.  The claims file, including the withdrawal statements from the Veteran and his representative, was then returned to the Ft. Harrison RO, and date stamped as received by that facility on November 8, 2005.  Following review of the statement of the Veteran and his representative, the pending appeal was closed by RO personnel, and no actions of certification of the issue to the Board took place.  For example, no VA Form 8 (Certification of Appeal) was created, and no letter was issued to the Veteran indicating that certification of the appeal was complete and the record was being transferred to the Board.  38 C.F.R. §§ 19.35, 19.36.  Instead, the claims file remained at the Fort Harrison RO, and was still at that facility when the Veteran's January 2007 petition to reopen was received.  In sum, notwithstanding the October 3, 2005 deadline identified in the September 2005 RO letter, a review of the record demonstrates that the Veteran's appeal had not been certified to the Board as of November 8, 2005, when the AOJ received the statements from the Veteran and his representative requesting to withdraw the appeal.  Thus, the withdrawal was properly filed with the AOJ.  Pursuant to 38 C.F.R. § 20.204(b)(3), the appeal withdrawal was effective on the date it was received by the AOJ.  Therefore, the Veteran's appeal was properly withdrawn, effective November 8, 2005.  As such, the Board finds that the November 2002 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

The record does not contain any statements between the October 2005 statement withdrawing the Veteran's appeal and the petition to reopen received by VA on January 30, 2007.  Based on this submission, the June 2007 rating decision properly assigned an effective date of January 30, 2007 to the awards of benefits under 38 U.S.C.A. § 1151 for cervical myelopathy, bilateral upper extremity weakness/limited sensation, and SMC for loss of use of the bilateral lower extremities.  38 U.S.C.A. § 5110(c) (West 2014); 38 C.F.R. § 3.400(i) (2015).  As such, there is no legal basis to assign an earlier effective date, absent CUE challenges in the final decisions noted above.  Such challenges are discussed below.


      B.  CUE

An unappealed rating decision is final and binding based on the evidence of record at the time of such decision in the absence of CUE in the decision.  Where evidence establishes CUE in a prior decision, the decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  The Court has held that for there to be a valid claim of CUE either the correct facts, as they were known at that time, were not before the adjudicator or the legal provisions effective at that time were improperly applied; a mere difference of opinion in the outcome of the adjudication does not provide a basis to find that VA committed error during the adjudication process.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  The failure to address a specific regulatory provision involves harmless error unless it is shown that the outcome would have been "manifestly different."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

CUE also does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation.  Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005).

      1.  November 2002 Decision

A March 2008 Report of Contact indicates the Veteran raised a general claim of CUE regarding the effective date assigned for benefits awarded pursuant to 38 U.S.C.A. § 1151.  He alleged that he had been fighting the claim for many years and he felt there had been sufficient new and material evidence to reopen his claim at a date prior to January 30, 2007, thus entitling him to an earlier effective date.

The Veteran did not at that time indicate in which rating decision he was raising a motion of CUE.  He also failed to provide a more specific statement regarding his allegations.  However, VA is required to sympathetically review and liberally construe a claimant's pro se filings.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  As such, the RO interpreted the Veteran's request to encompass CUE in the April 1985, October 1995, and November 2002 rating decisions.

In March 2013 written argument, the Appellant's representative made specific CUE allegations regarding the April 1985 and October 1995 rating decisions, but did not make any arguments regarding the November 2002 rating decision.

In Fugo v. Brown, 6 Vet. App. 40, 44 (1993), the Court held that, "[i]f a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity, and only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits).

As neither the Veteran, during his lifetime, nor the Appellant, since she has been substituted into the Veteran's appeal, has alleged a specific error of fact or law in the November 2002 decision, the claim for CUE is inadequately pled.

The Court has held, that where, as here, the Board determines that a motion for revision based on CUE has been inadequately pled, as distinguished from a failure to establish the claim on the merits, the appropriate remedy is dismissal of the claim without prejudice, rather than denial, in order to allow the claimant an opportunity to replead.  See Simmons v. Principi, 17 Vet. App. 104, 111-15 (2003).  However, as the Veteran's substitute, the Appellant is only eligible to substitute into a pending claim or appeal to process that claim or appeal to completion.  38 U.S.C.A. 
§ 5121A.  By operation of the law governing substitution, the Appellant is precluded from filing a new claim for CUE in the November 2002 rating decision as such a claim would not qualify as a pending claim or appeal.  Therefore, the Board must dismiss the claim of CUE in the November 2002 rating decision with prejudice.

      
2.  April 1985 RO Decision

As noted above, an April 1985 rating decision denied the Veteran's petition to reopen his claim.  The Veteran was notified of the denial in a May 1985 letter from the RO.  As the Veteran did not complete his substantive appeal after the SOC was issued, the April 1985 rating decision became final.  38 U.S.C. § 4005 (1982).

At the time of the April 1985 RO decision, the pertinent statute regarding reopening a claim after a Board decision stated that a decision of the Board was the final determination in a matter, unless the Board on its own motion corrected an obvious error in the record or, upon the basis of additional official information from the service department, reached a contrary conclusion.  38 U.S.C. § 4003 (1982).  Additionally, 38 U.S.C. § 4004(a) stated that when the Board disallowed a claim, the claim could not thereafter be reopened and allowed, and no claim based upon the same factual basis could be considered, unless new and material evidence in the form of official reports from the proper service department was secured.

Pertinent regulations stated that when a claimant requested to reopen a claim after an appellate decision and submitted evidence in support of the request, VA had to determine whether such evidence was new and material and, if it was, whether it provided a new factual basis for allowing the claim.  38 C.F.R. § 19.194 (1985).  New and material evidence was not otherwise defined in statute or regulations, other than when received prior to the expiration of the appeal period or where the new evidence was evidence from a service department.  See 38 C.F.R. § 3.156 (1985).  As these situations were not applicable to the Veteran's February 1985 petition to reopen, they will not be discussed further.

Regarding benefits under 38 U.S.C.A. § 351 (the precursor to § 1151), the regulations at that time required it to be shown that the additional disability resulted from the disease or injury or an aggravation of an existing disease or injury and was not merely coincidental therewith.  38 C.F.R. § 3.358(c)(1) (1985).  Additionally, regulations stated that compensation was not payable for either the contemplated or foreseeable after results of approved medical or surgical care properly administered, no matter how remote, in the absence of showing that the additional disability proximately resulted through carelessness, negligence, lack of proper skill, error in judgment, or similar instances of indicated fault on the part of VA.  Id. § 3.358(c)(3).

In support of his February 1985 petition to reopen, the Veteran submitted January and April 1985 letters from private physician, Dr. R.W.  The January 1985 letter noted that the Veteran had chronic medical problems of cervical spinal cord injury secondary to radiation treatments given "inadvertently when he had a C5-6 extruded disc that was misdiagnosed as being a spinal cord tumor."  The April 1985 letter further stated that he was "classified as totally disabled due to a cervical spinal cord myelopathy caused by irradiation of his spinal cord at the Denver VA Hospital for a cervical disc protrusion that was misdiagnosed as a cervical spinal cord malignant tumor."

The April 1985 RO decision reopened and denied the Veteran's claim for benefits.  The RO explained that a May 1979 Board decision had previously denied the claim and that the Veteran received an out of court settlement, which terminated any claims he had against VA concerning treatment of his back condition.  The RO additionally indicated that the Veteran's claim was denied because the statement of Dr. R.W. was duplicative of the information already in the file.  See the April 1985 rating decision.

In a March 2013 argument, the Appellant's representative argued that this decision contained CUE because the Veteran's Federal Tort Claims Act claim was separate and distinct from any claim for VA benefits and that his ability to file a VA claim at a later date was not precluded by statute, regulation, or the terms of his settlement.  Additionally, she alleged that the RO decision did not address the evidence submitted by the Veteran, and that if such evidence had been considered the outcome would have been manifestly different.  She noted that Dr. R.W.'s opinion clarified that VA failed to properly diagnose the Veteran and that he suffered additional disability as a result of the improper diagnosis and resulting radiation treatment.  She alleges this met the requirements of the law effective at the time that required a finding of additional disability and fault.

Prior to February 1990, the RO had no specific obligation to include in its decision a statement of the reasons for the decision.  See Veterans' Benefits Amendments of 1989, Pub. L. No. 101-237, § 115, 103 Stat. 2062, 2065-66 (enacting 38 U.S.C.A. 
§ 3004, effective January 31, 1990).

Thus, in order to establish CUE in a decision issued prior to February 1990, it must be clear from the face of the decision that a particular fact or law was not considered in the RO's adjudication.  Cf. Eddy v. Brown, 9 Vet. App. 52, 58 (1996) ("Silence in a final RO decision made before February 1990 cannot be taken as showing a failure to consider evidence of record."); see also Crippen v. Brown, 9 Vet. App. 412 (1996).

The Board initially notes that it is not clear from the face of the April 1985 decision that Dr. R.W.'s letters were not considered.  Notably, the April 1985 decision specifically noted that the January 1985 letter from Dr. R.W. was duplicative of information already in the file at the time of the prior final denial.

Nevertheless, the Board finds that the RO incorrectly applied the statutory and regulatory provisions extant at the time.  Specifically, a review of the Federal Tort Claims Act, effective at the time, does not show that the Veteran was precluded from pursuing his claim for benefits as a result of the settlement of his civil claim.  Moreover, the Board notes that the offset provision of 38 U.S.C.A. § 351 does not prohibit a veteran, who has entered into settlement of an action under the Federal Tort Claims Act, from bringing a claim under the statute.  See 38 U.S.C.A. § 351 (West 1976).  The Board finds that this error in the April 1985 rating decision is undebatable.

Crucially, however, the evidence does not demonstrate that, had the error not been made, it would have manifestly changed the outcome of the April 1985 rating decision.  See Russell, 3 Vet. App. at 313-314.  To this end, "a manifest change in the outcome of the adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset."  King v. Shinseki, 26 Vet. App. 433, 441 (2014); see also Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000) (to prove the existence of [CUE as set forth in [38 C.F.R.] 
§ 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The Veteran's contentions for compensation under 38 U.S.C.A. § 351 were essentially that he suffered an additional disability as a result of radiation treatment conducted at a VA facility based upon a misdiagnosed spinal tumor in May 1973.  He alleged that the radiation caused cervical myelopathy and impairment of the upper and lower extremities.

As indicated above, the April 1985 rating decision reopened the Veteran's claim; therefore, de novo review was warranted.  A review of the evidence of record at that time demonstrates that the matter of whether the Veteran suffered an injury or aggravation of an injury as a result of VA treatment involved the weighing of positive and negative evidence.  Specifically, as described in the deposition of Dr. S., as well as statements from Dr. R.W. dated in March 1975, January 1985, and April 1985, the Veteran had a complicated medical history, which documented a cervical spine condition that was initially diagnosed as an intramedullary cervical mass lesion at the Denver VA hospital in April 1973.  The Veteran received radiation treatment at the VA hospital, but sought private treatment from Dr. R.W. in July 1974.  A March 1975 letter from Dr. R.W. indicated that he performed a posterior cervical laminectomy over the C5-C6 on November 11, 1974 and an anterior cervical fusion in November 26, 1974.  Dr. R.W. stated that the Veteran "did suffer some moderate weakness of the right hand from this procedure and also some transitory weakness of his legs." See the statement from Dr. R.W. dated March 1975.  However, the upper extremity weakness reduced to residual mild to moderate weakness, and the leg weakness resolved.  Id.  The Veteran was readmitted to the hospital in February 1975, "when it was apparent his neurologic deficits were not improved or improving from the operation."  Id.  Dr. R.W. additionally noted that, "[d]espite having excellent spinal alignment at the time of discharge from the hospital, the Veteran was noted in January to have developed a swan neck deformity at the location of the C5-C6 Cloward operation."  Id.  Dr. R.W. explained that the Veteran had apparently fallen two or three times at home, following the surgery, perhaps related to the ingestion of alcohol.  Id.  Dr. R.W. further noted that x-rays revealed a mid-line fracture through the body of the C6 below the bone plug with some compression of that body, and "I believe [the Veteran] had fractured this vertebra in a post-operative fall at home."  Id.  Thus, there is medical evidence of record suggesting that the Veteran incurred injury to the cervical spine after his 1973 VA radiation treatment.  In contrast, Dr. R.W. subsequently asserted in the April 1985 letter that the Veteran had become "totally disabled due to a cervical spinal cord myelopathy caused by irradiation of his spinal cord at the Denver VA hospital for a cervical disc protrusion that was misdiagnosed as cervical spinal cord malignant tumor."  See also the letter from Dr. R.W. dated January 1985.  Notably, in his April 1985 and January 1985 letters, Dr. R.W. did not address the significance, if any, of the 1975 cervical spine injuries.  Also of record, were the deposition of Dr. S., who was in charge of the Neuroradiology Department at both the University of Colorado Medical Center in Denver and the Denver Administration Hospital, dated September 1976 and his supplemental statement dated December 1976.  Notably, in his deposition, Dr. S. specifically stated that he could not "make any statements that the cobalt [radiation treatment] had or did not have any effect."  See the September 1976 deposition of Dr. S., pg. 9.  He further stated that he thought that, if a dosage estimate were obtained from a radiotherapist it "probably would be" consistent with irradiation change, "but I think there are many other factors indicating that this is clearly not the only phenomenon involved."  Id. at pg. 10.

Accordingly, based upon this evidentiary picture, the Board finds that a reasonable adjudicator could have determined that the Veteran did not suffer an additional disability as a result of his VA treatment.  This degree of uncertainty cannot constitute clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (a mere disagreement with how the evidence was weighed does not constitute clear and unmistakable error).  Crucially, in consideration of the information and evidence existing at the time of the April 1985 rating decision, the Board does not find CUE in the decision.

In short, the Board concludes that the April 1985 rating decision constituted a reasonable exercise of judgment under the law as it then existed.  That the Appellant would have the Board weigh the evidence differently, or even if the Board would have decided differently, does not create a basis for finding CUE.  The April 1985 decision will not be disturbed now by finding CUE.  The Board notes that the determinative question in this case is not whether it would have been reasonable for an adjudicator to have granted the Veteran entitlement compensation under 38 U.S.C.A. § 351 in April 1985.  Rather, the question at this stage is whether, given the law extant at the time and the evidence then of record, it is absolutely clear that a different result should have ensued.  Here, for the reasons stated above, the Board must answer that question in the negative.  Accordingly, the Appellant's motion of CUE in the April 1985 rating decision is denied.

      3.  October 1995 RO Decision

In March 1995, the Veteran again filed to reopen his claim and alleged that he was receiving Social Security Administration (SSA) disability benefits based on the additional disability he incurred as a result of VA treatment.  He stated that the case of Brown v. Gardner, 513 U.S. 115 (1994), which interpreted 38 U.S.C.A. § 1151, was the basis for his petition to reopen and, as a result of that case, VA needed to pay disability benefits to veterans injured by VA care even if the VA hospital was not at fault.

At that time, 38 U.S.C.A. § 1151 stated that compensation would be payable where an additional disability was found to have resulted from a disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 U.S.C.A § 1151 (West 1991).  The statute also provided that, where an individual entered into a settlement in a civil action against the United States based on treatment provided under § 1151, then no benefits should be paid to the individual for any month beginning after the date the settlement became final, until the aggregate amount of benefits which would be paid equaled the total amount included in the settlement.  Id.

In the Gardner case, the Supreme Court of the United States (Supreme Court) concluded that the statutory language of 38 U.S.C.A. § 1151 (West 1991) simply required a causal connection between the claimed injury and any alleged resulting disability.  513 U.S. at 118-19.  The Supreme Court thus invalidated the provisions of 38 C.F.R. § 3.358 that had imposed an additional requirement of fault on the part of VA.

In conjunction with the Veteran's claim, the RO obtained the Veteran's complete VA treatment records associated with the treatment alleged and attempted to obtain his SSA records.  The record reflects that SSA records for the Veteran's son rather than for the Veteran were obtained.  The Veteran's actual SSA records were not obtained in conjunction with the March 1995 claim to reopen.  Although the Appellant has not specifically alleged that the failure to obtain the correct SSA records was CUE, the Board notes that the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

In an October 1995 rating decision, the RO denied the Veteran's claim to reopen, finding that no new and material evidence had been submitted.  In the decision, the RO noted that the Veteran was requesting reconsideration under the Gardner case and had presented no new and material evidence.  In citing the law, the decision referenced one of the invalidated criteria under 38 C.F.R. § 3.358.  The decision explained that the Veteran had been suspected to have a cervical spine tumor and was treated with radiation therapy but not with surgery.  The RO concluded that the evidence of record did not show that any treatment or misdiagnosis affected the progression of the preexisting problem and that the Veteran was not injured, nor did any treatment that was provided worsen the preexisting condition.  The RO found that all of this information was previously of record and that the allegation of entitlement under Gardner was not sufficient to reopen the claim.  The Veteran did not appeal this decision, and it became final.

In the May 2015 Memorandum Decision, the Court reversed the Board's January 2014 conclusion that no undebatable error occurred in the October 1995 rating decision.  Specifically, the Court noted that in Sawyer v. Derwinski, the Court determined that a change in the law, such as the Supreme Court's overturning a regulation, requires the AOJ, upon request by an appellant, to afford de novo review to otherwise final decisions.  1 Vet. App. 130, 133-34 (1991); overruled on other grounds by Douglas v. Derwinski, 2 Vet. App. 435 (1992).  The May 2015 Memorandum Decision also noted Boggs v. West, which acknowledged that the invalidation of a regulation could be considered a 'liberalizing' change in the law if the change in law amounted to a new basis for entitlement to benefits for a particular veteran.  11 Vet. App. 334, 342-42 (1998); see also Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993) (when a provision of law or regulation creates a new basis of entitlement to benefits, as through liberalization of the requirements for entitlement to a benefit, an applicant's claim of entitlement under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation).  In sum, the Court stated, "[i]t is clear, then that regional office in October 1995 was required to treat [the Veteran's] March 1995 request for review in light of Gardner . . . as a new claim, not one to reopen."

Accordingly, having established that an undebatable error occurred in the October 1995 rating decision, the question remains whether the commission of that error "manifestly changed the outcome" of the decision.  Russell, 3 Vet. App. at 313-314.  As noted above, "a manifest change in the outcome of the adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset."  King, 26 Vet. App. at 441; see also Yates, 213 F.3d at 1374 (to prove the existence of [CUE as set forth in [38 C.F.R.] § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision); see also Bustos, supra.

The Appellant's argument essentially represents a disagreement as to how the facts were weighed or evaluated under the applicable law.  Thus, it is an inadequate argument on which to find CUE in the RO's October 1995 rating decision.  See Russell, 3 Vet. App. at 313-14; Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991) (holding that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error).

Crucially, although there was undebatable error in the October 1995 RO decision, this error may not be said to have manifestly change the outcome of the matter.  There is nothing in the evidence of record at the time of the October 1995 rating decision that would compel a conclusion, to which reasonable minds could not differ, that the Veteran incurred additional disability as a result of VA treatment.  The RO's decision concluded that the Veteran did not experience an additional disability as the result of VA treatment.  Specifically, the RO concluded that the Veteran was not injured as a result of the VA treatment and that the treatment did not worsen the Veteran's pre-existing condition.  This decision was based upon the evidence of record at the time, which included the statements of Dr. R.W. and Dr. S., as characterized above.  See the statements of Dr. R.W. dated March 1975, January 1985, and April 1985; see also the September 1976 deposition of Dr. S.  No additional relevant favorable medical evidence was presented with the March 1995 petition to reopen.  In any event, even if such evidence had been submitted, based on the conflicting medical opinions already of record, there is no indication that, absent the RO's failure to consider Gardner, the "benefit sought would have been granted at the outset."  King, 26 Vet. App. at 441; see also Yates, 213 F.3d at 1374.  Simply put, the competent medical evidence of record at the time of the rating decision reflects disagreement among medical professionals about the presence of a causal connection between the claimed injury and any alleged resulting disability.

Contrary to the assertions of the Appellant and her representative, the Board finds that a reasonable adjudicator could have determined that the Veteran did not incur an additional disability as a result of his VA treatment.  This degree of uncertainty cannot constitute clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (a mere disagreement with how the evidence was weighed does not constitute clear and unmistakable error).  Crucially, in consideration of the information and evidence existing at the time of the October 1995 rating decision, the Board does not find CUE in the decision. 

In short, the Board concludes that the October 1995 rating decision constituted a reasonable exercise of judgment under the law as it then existed.  That the Appellant would have the Board weigh the evidence differently, or even if the Board would have decided differently, does not create a basis for finding CUE.  The October 1995 decision will not be disturbed now by finding CUE.  The Board notes that the determinative question in this case is not whether it would have been reasonable for an adjudicator to have granted the Veteran entitlement compensation under 38 U.S.C.A. § 1151 in October 1995.  Rather, the question at this stage is whether, given the law extant at the time and the evidence then of record, it is absolutely clear that a different result should have ensued.  Here, for the reasons stated above, the Board must answer that question in the negative.  Accordingly, the Appellant's motion of CUE in the October 1995 rating decision is denied.

      4.  Other Decisions

Although the Appellant's representative provided specific arguments regarding whether there was CUE in the April 1985 and October 1995 RO decisions in her March 2013 written argument, she also concluded by contending that if the Board did not grant an earlier effective date based on CUE in these rating decisions, the Board should consider whether any other decision was the product of CUE.  The other decisions that denied benefits for additional disability claimed to have resulted from VA treatment are May 1977 and November 1979 rating decisions and a May 1979 Board decision.

The May 1979 Board decision subsumed the May 1977 rating decision, which initially denied the Veteran's claim for benefits under 38 U.S.C.A. § 351; thus, the May 1977 rating decision is not subject to challenge on the basis of CUE.  38 C.F.R. § 20.1104.

As explained in the Introduction, a written motion is required to challenge the May 1979 Board decision based on CUE. 38 C.F.R. § 20.1404.  As such has not been submitted, there is not a proper motion for CUE in the May 1979 Board decision before the Board.

The record also contains a final rating decision issued in November 1979.  Although the Appellant's representative has generally alleged CUE in this decision, she has not made any specific arguments regarding why she believes there is CUE.  As explained above, a claimant must plead CUE with sufficient particularity.  As such has not been done with regard to the November 1979 rating decision and the RO has not adjudicated a claim of CUE in this rating decision, the Board will not further consider whether it contained CUE.  See Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).

In summary, the Board concludes that there was no CUE in the April 1985 and October 1995 rating decisions, and that CUE in the November 2002 rating decision has not been sufficiently pled.  These rating decisions therefore remain final.  38 U.S.C.A. § 7105 (West 2014).  As such, and since the record does not show that a formal or informal claim was filed prior to January 30, 2007, or that there was any pending unadjudicated claim, the earliest possible effective date for the awards of compensation benefits under 38 U.S.C.A. § 1151 for cervical myelopathy with loss of use of the bilateral lower extremities, right and left upper extremity weakness/limited sensation, and SMC based on loss of use of the bilateral lower extremities is January 30, 2007.  As this is the effective date presently assigned for the awards of these benefits, the Appellant's claims of entitlement to an earlier effective date must be denied.


ORDER

The motion to establish CUE in a November 2002 rating decision is dismissed with prejudice.

The motion to establish CUE in an April 1985 rating decision is denied.

The motion to establish CUE in an October 1995 rating decision is denied.

An effective date earlier than January 30, 2007, for the award of compensation benefits under 38 U.S.C.A. § 1151 for cervical myelopathy with loss of use of the bilateral lower extremities is denied.

An effective date earlier than January 30, 2007, for the award of compensation benefits under 38 U.S.C.A. § 1151 for right upper extremity weakness/limited sensation is denied.

An effective date earlier than January 30, 2007, for the award of compensation benefits under 38 U.S.C.A. § 1151 for left upper extremity weakness/limited sensation is denied.

An effective date earlier than January 30, 2007, for the award of SMC based on loss of use of the bilateral lower extremities is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


